 


109 HR 4306 IH: Foreign Operations Grant Sunshine Act of 2005
U.S. House of Representatives
2005-11-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4306 
IN THE HOUSE OF REPRESENTATIVES 
 
November 10, 2005 
Mr. Poe (for himself, Mr. Souder, Mr. Culberson, Mrs. Musgrave, Mr. Kennedy of Minnesota, Mr. Pitts, Mrs. Myrick, Mr. Gingrey, Mr. Goodlatte, Mr. Gutknecht, Mr. Doolittle, Mr. Barrett of South Carolina, Mr. Gohmert, Mr. Westmoreland, Mr. Paul, and Mr. Marchant) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To direct the Secretary of State to make publicly available information related to certain funding provided to nongovernmental organizations by the Department of State. 
 
 
1.Short titleThis Act may be cited as the Foreign Operations Grant Sunshine Act of 2005.  
2.Requirement to make publicly available information related to certain funding provided to nongovernmental organizations by the Department of State 
(a)RequirementThe Secretary of State shall make publicly available information (described in subsection (b)) related to certain funding (described in subsection (d)) for foreign assistance provided to nongovernmental organizations by—
(1)the Department of State; and
(2)the United States Agency for International Development. 
(b)Information to be made available 
(1)In generalThe information to be made available under subsection (a) is the following: 
(A)The name and contact information, including physical address, phone number, and email address, for the nongovernmental organization receiving the funding. 
(B)The date the funding was provided and the expected duration of the funding. 
(C)The amount of the funding. 
(D)A detailed description of the intended use of the funding, including information related to any programs that are to be implemented as a result of the funding. 
(E)Where applicable, the date on which the nongovernmental organization receiving the funding has complied with United States law by filing an attestation with the Department of State that the nongovernmental organization has in place an official policy explicitly opposing prostitution and sex trafficking. 
(2)Organization 
(A)AlphabeticalThe information described in paragraph (1) shall be organized alphabetically by the name of the nongovernmental organization. 
(B)ChronologicalIn the case of a nongovernmental organization that has received funding more than once, the information described in paragraph (1) with respect to such nongovernmental organization shall be organized chronologically from earliest funding received to most recent funding received. 
(3)ExceptionThe Secretary may omit information otherwise required to be made available under paragraph (1) if the Secretary determines that such is necessary in the interests of national security. 
(c)Method of availabilityThe Secretary shall ensure that the information to be made publicly available under this section shall be accessible through an active link posted on the homepage of the official website of the Department. 
(d)Funding describedFor purposes of this section, the term funding includes all sources of funding, including grants, subgrants, contracts, and other sources of funding, that is equal to or greater than $20,000. 
 
